IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,752-04


                  EX PARTE TIMOTHY QUINTEN BALDWIN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 120021BR IN THE 260TH DISTRICT COURT
                              FROM ORANGE COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated sexual assault and sentenced to fifty years’

imprisonment. The Ninth Court of Appeals affirmed his conviction. Baldwin v. State, No. 09-13-

00071-CR (Tex. App.—Beaumont Jan. 15, 2014)(not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that trial counsel was ineffective because he failed to properly investigate

and consult with him prior to trial, he failed to consult with a medical expert, he prevented Applicant

from testifying in his own defense, and he failed to object to a detective testifying regarding a nurse’s

sexual assault examination report. Applicant has alleged facts that, if true, might entitle him to
                                                                                                       2

relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed.

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §

3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish